Detailed Action
Notice of Pre-AIA  or AIA  Status

	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Allowable Subject Matter

	The following is an examiner’s statement of reasons for allowance: Prior art fails to disclose or render obvious claim 1 disclosing a system for controlling an industrial robot based on a dynamic safety zone.

	Regarding claim 1 the relevant art Kikkeri et al. (US Pre-Granted Publication No. US 2016/0354927 A1 hereinafter “Kikkeri”) in view of Guerin et al. (US Pre-Granted Application No. US 2016/0257000 A1 hereinafter “Guerin”) further in view of Hamersma et al. (US Pre-Granted Publication No. US 2014/0022353 A1 hereinafter “Hamersma”) further in view of Brooks et al. (US Patent No. US 9,043,025 B2 hereinafter “Brooks”) discloses a 3D safety system for a robot (Kikkeri [0004]) with a plurality of vision sensors for the region (Kikkeri [0031]) additionally wherein the robot is limited to movements for the safety of a user (Kikkeri [0017]) further creating a 3D safety region based on the moving objects in the workspace (Kikkeri [0031]). However, the relevant art fails to disclose “A safety system for identifying safe regions in a three-dimensional (3D) workspace including machinery performing a planned activity, the system comprising: a plurality of sensors distributed about the workspace, each of the sensors comprising a grid of pixels for recording images of a portion of the workspace within a sensor field of view, the workspace portions collectively covering the entire workspace; a computer memory for storing (i) a plurality of images from the sensors, (ii) a model of the machinery and its permitted movements during performance of the activity, and (iii) a safety protocol specifying speed restrictions of the machinery in proximity to a human and a minimum separation distance between the machinery and a human; and a processor configured to: computationally generate, from the stored images, a 3D spatial representation of the workspace; identify and monitor over time a representation of space occupied by the machinery within the workspace as a 3D machinery region andClaim 8 is allowed for similar reasons as those found above. 

	Claims 2-20 are also allowed due to their dependence on claim 1 and claim 8.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle T Johnson whose telephone number is (303)297-4339.  The examiner can normally be reached on Monday-Thursday 7:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (571) 270-3844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664